 1   CHRISTIE A. MOORE
     W. SCOTT CROFT
 2   DENTONS BINGHAM GREENEBAUM LLP
     101 S. 5th Street
 3
     3500 PNC Tower
 4   Louisville, Kentucky 40202
     (502) 589-4200
 5
     ATTORNEYS FOR DEFENDANT
 6   LEXON INSURANCE COMPANY
 7

 8                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
 9                                     OAKLAND DIVISION
10

11

12
     SHONETTA CRAIN and KIRA SERNA,                  ) Case No. 4:19-CV-000717 (JST)
13                                                   )
                   Plaintiff,                        ) CLASS ACTION
14                                                   )
            vs.                                      )
15                                                   ) NOTICE OF LAW FIRM NAME CHANGE
     ACCREDITED SURETY, et al.,                      )
16                                                   )
                   Defendants.                       )
17

18          PLEASE TAKE NOTICE that effective January 27, 2020, Bingham Greenebaum Doll LLP
19
     changed its name to Dentons Bingham Greenebaum LLP. The contact information for the following
20
     attorneys in this action remains the same except for their email addresses, which have been changed
21
     as follows:
22

23                 Christie A. Moore – christie.moore@dentons.com
                   W. Scott Croft – scott.croft@dentons.com
24

25

26

27

28
                                                                NOTICE OF CHANGE OF LAW FIRM NAME
                                                                           CASE NO. 4:19-CV-00717 (JST)
 1                                                 Respectfully submitted,
 2

 3                                                 /s/ Christie A. Moore
                                                   Christie A. Moore
 4                                                 W. Scott Croft
                                                   DENTONS BINGHAM GREENEBAUM LLP
 5                                                 101 S. 5th Street
                                                   3500 PNC Tower
 6
                                                   Louisville, Kentucky 40202
 7                                                 (502) 589-4200
                                                   christie.moore@dentons.com
 8                                                 scott.croft@dentons.com

 9                                                 ATTORNEYS FOR DEFENDANT
                                                   LEXON INSURANCE COMPANY
10

11
                                        CERTIFICATE OF SERVICE
12
              I hereby certify that on February 11, 2020, the foregoing was electronically filed and served
13
     with the Clerk of the Court using the CF/ECF system to all parties of record.
14

15

16                                                 /s/ Christie A. Moore
                                                   ATTORNEYS FOR DEFENDANT
17                                                 LEXON INSURANCE COMPANY
     20836602.1
18

19

20

21

22

23

24

25

26

27

28

                                                        2
